Case 7:20-cv-01502-NSR Document 21 Filed 06/14/21 Page 1 of 1

COHEN rea “Si2'sse0251

 

W E ] S S Fax: 646.473.8251 Plaintiffs' application is GRANTED. Plaintiffs are to

d a
——— AND madler@cwsny.com update the Court on, or before, July 9, 2021 as to whether
SI MON rewsny-com they intend to move to dismiss the case or move for

pre default judgment. The Court will consider any such

900 Third Avenue. Suite 2100 * New York. NY 10022-4869 pplication at that time. Plaintiffs are directed to serve a

MEMO0.ENDORSED

copy of this Endorsement on Defendants and show proof
of service on the docket. The Clerk of the Court is

June 14, 2021 directed to terminate the Motion at ECF No. 20.

Dated: June 14, 2021 SO ORDERED:
White Plains, NY

Via Electronic Case Filing Ia
Honorable Nelson S. Roman United States District Judge
United States District Court

Southern District of New York

300 Quarropas Street

White Plains, New York 10601-4150

Re: Teamsters Local 456 Pension Funds, et al. v. The
Greens Farms Company, Inc. d/b/a Greens Farms
Trucking Company, et al., Civil Action No. 7:20-cv-01502 (NSR)

Dear Judge Roman:
We represent the Plaintiffs in the above-referenced action.

We write to respectfully request an extension of time, to July 9, 2021, to either
dismiss the lawsuit or file a motion for default judgment.

The reason for this request is that over the past few weeks the Defendants have been
having discussions, both with our office and the Plaintiff Funds Office about various terms of
settlement. These discussions continue, and it is to all parties’ advantage that legal fees at this
time not be expended on a default motion.

We thank the Court for its consideration of this matter.

Respectfully submitted,

WMichak S. Adler
Michael S. Adler

cc by email:
greensfarmstrucking@aol.com USDC SDNY

DOCUMENT

ELECTRONICALLY FILED

DOC #:
DATE FILED: 6/14/2021

 

9676722 1
